                          Case 17-22772 Doc 88-1 Filed 02/14/19 Page 1 of 1
                    Case 8:19-cv-00462-GJH Document 1-1 Filed 02/14/19 Page 1 of 1
Entered: February 7th, 2019
Signed: February 7th, 2019

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                  In re:    Case No.: 17−22772 − WIL          Chapter: 7

Rosemary McBride Hainey
Debtor

                         ORDER DENYING
 MOTION FOR AN ORDER OF CONTEMPT AND SANCTIONS FOR VIOLATION OF
                      THE AUTOMATIC STAY
Upon consideration of the Motion for an Order of Contempt and Sanctions for Violation of the Automatic Stay filed
by the debtor, against Acess Group, Alltran Educational Inc., Kind & Dashoff, Benjamin Hiassen, and Steven R.
Freeman, and the oppositions filed, and for the reasons set forth on the record at the hearing held on this matter, it is,
by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the Motion for an Order of Contempt and Sanctions for Violation of the Automatic Stay is hereby
denied.


cc:    Debtor

       Attorney for Debtor − PRO SE
       All Parties
       All Counsel
       Case Trustee − Laura J. Margulies

       U.S. Trustee

                                                    End of Order
44x01 (rev. 06/19/1998) − sward
